DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 13-15, 17-32 are pending wherein claims 13 and 24 are in independent form. 
3.	Claims 13 and 24 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
4.	Claims 1-12, 16, 33-41 have been cancelled.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 13 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 13-15, 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
		Claim 13 recites, “contents of the page cache are based, at least in part, on a hash of a network identifier and browser ID associated with the HTTP request”. Claim recites “contents of the page cache are based on……” but does not define what function/functions is/are performed on the contents of the page cache based on hashing. Claim does not define whether the contents of the page cache are retrieved/stored/searched/arranged/generated based on a hash of a network identifier and browser ID. Therefore, claim limitation is missing a function performed on the cache contents (such as storing/retrieving/searching etc. of the contents of page cache based on a hash) based on a hash. Without including the functional element in the claim limitation (such as storing/retrieving/searching etc. of the contents of page cache based on a hash), the claim limitation (“contents of the page cache are based, at least in part, on a hash”) is unclear. It is not clear what function (storing/retrieving/searching etc. of the contents of page cache) on the cache contents is performed based on a hash of a network identifier and browser ID associated with the HTTP request (Are the cache contents stored based on a hash of a network identifier and browser ID? Are the cache contents searched based on a hash of a network identifier and browser ID? Are the cache contents retrieved based on a hash of a network identifier and browser ID?).
		Claims 14, 15, 17-23 depend upon claim 13 and thereby, are rejected for the reasons discussed above with respect to claim 13.

		Claims 25-32 depend upon claim 24 and thereby, are rejected for the reasons discussed above with respect to claim 24.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 13, 14, 24, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20140310392 A1, hereinafter referred to as Ho) in view of Ivershen (US 20130166738 A1, hereinafter referred to as Ivershen) and further in view of Mowat et al (US 7249219 B1, hereinafter referred to as Mowat).
		Re claim 13, Ho teaches a method (Abstract) comprising:
	(i) identifying an HTTP page-start transaction from traffic data in a communication network (identifying primary sub-transaction) (Fig. 1, Fig. 4, Fig. 7-9, Fig. 12-13, Par 0038, Par 0041, Par 0051, Par 0054, Par 0057-0059, Par 0061-0063); 
	(ii) detecting if the HTTP page-start transaction contains a start of a web page, based on examination of a first packet in the HTTP page-start transaction (primary sub-transaction is the first sub-transaction initiated by a browser related 
	(iii) assigning a page classification to the HTTP page-start transaction (assigning/classifying the HTTP transaction as a primary sub-transaction) based on a payload of one or more packets in the HTTP page-start transaction (performing pattern matching on each of the packet’s payload as disclosed in step 801, Fig. 8, Par 0038, Par 0062-0063, Par 0067), contents of a page cache which stores information pertaining to HTTP transactions (signature database 205 storing signature/string/pattern to be retrieved and compared with the HTTP transaction to detect primary sub-transaction), and at least one classification override rule (not matched as primary sub-transaction, Step 811, Fig. 8; not marked as primary sub-transaction’s response, step 912, Fig. 9) (Fig. 4, Fig. 6-9, Fig. 12-13, Par 0038, Par 0041, Par 0057-0058, Par 0061-0063, Par 0067-0068 --- Claim does not further define/specify the pertaining information stored in the cache and as the signature database 205 is used to classify HTTP transaction, the contents of the signature database 205 is related to HTTP transaction); 
	(iv) identifying a subsequent HTTP transaction from the traffic data (identifying secondary sub-transactions) (Fig. 4, Fig. 6-7, Fig. 12-13, Abstract, Par 0038, Par 0041, Par 0051-0055, Par 0057-0061, Par 0074, Par 0084-0088, Par 0090-0097); 
	(v) determining whether the subsequent HTTP transaction is part of the web page (associating the secondary sub-transactions to the primary sub-transaction, Fig. 4, Fig. 7, Fig. 12-13)
	(vi) automatically assigning the page classification to the subsequent HTTP transaction (associating/assigning secondary sub-transactions to a primary sub-transaction), without application of any classification override rules, if the subsequent HTTP transaction is part of the web page (associating the secondary sub-transactions to the primary sub-transaction of a composite web transaction, Fig. 4, Fig. 7, Fig. 12-13) (Fig. 4, Fig. 6-7, Fig. 12-13, Abstract, Par 0038, Par 0041, Par 0051-0055, Par 0057-0061, Par 0074, Par 0084-0088, Par 0090-0097); and
	(vii) repeating the identifying a subsequent HTTP transaction, determining, and automatically assigning (all the secondary sub-transactions associated with a primary sub-transaction are grouped together as shown in Fig. 6-7, Fig. 12-13. It is disclosed in Par 0060 that 17 secondary transactions (subsequent HTTP transactions) are classified with the primary sub-transaction) until a page end criteria is reached (web transaction complete message) (Par 0051-0055, Par 0057-0061, Par 0073-0074, Par 0084-0088, Par 0090-0101).
		Ho determines that the subsequent HTTP transaction (secondary sub-transaction) is part of the web page, however, Ho does not do so based on contents of a referrer field in the HTTP transaction.
		Ho does not explicitly disclose to determine whether the subsequent HTTP transaction is part of the web page, based on contents of a referrer field in the subsequent HTTP transaction.

		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to determine whether the subsequent HTTP transaction is part of the web page, based on contents of a referrer field in the subsequent HTTP transaction, as taught by Ivershen for the purpose of determining web page download times KPIs “to measure uplink and downlink throughput, data volume, and data speeds”, as taught by Ivershen (Par 0009).
		Ho also does not explicitly disclose that contents of the page cache are based, at least in part, on a hash of a network identifier and browser ID associated with the HTTP request.
		Mowat teaches that contents of the page cache (searching cache) are based, at least in part, on a hash of a network identifier (URL of the HTTP request is hashed) and browser ID (hash key produced by hashing the URL of the HTTP request) associated with the HTTP request (Fig. 4-6, Col 6, Line 1-49, Col 7, Line 34-46).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step that contents of the page cache are based, at least in part, on a hash of a network identifier and browser ID associated with the HTTP request, as taught by Mowat for the 
		Re claim 14, Ho teaches that the page end criteria occurs based, at least in part, on reaching a packet header whose connection field requests closing a connection associated with the web page, the subsequent HTTP transaction is not part of the web page, or both (web transaction complete message) (Fig. 12-13, Par 0084-0088, Par 0090-0101).
		Re claim 24, Ho teaches a method (Abstract) comprising:
	(i) identifying an HTTPS page-start transaction flow from traffic data in a communication network (identifying primary sub-transaction) (Fig. 1, Fig. 4, Fig. 7-9, Fig. 12-13, Par 0038, Par 0041, Par 0051, Par 0054, Par 0057-0059, Par 0061-0063--- Par 0039 discloses, “HTTPS messages are first decrypted by the intelligent proxy into HTTP messages before any HTTP-level processing (e.g., classification) is performed by the proxy. Hence, from now on HTTP means HTTP/HTTPS.”); 
	(ii) detecting if the HTTPS transaction contains a start of an encrypted web page (primary sub-transaction is the first sub-transaction initiated by a browser related to a web application, Par 0058), based on examination of a first packet in the HTTPS page-start transaction (comparing/matching the decrypted HTTPs transaction with the signature database 205 to identify a primary sub-transaction which is the first sub-transaction) and contents of a page cache which stores information pertaining to HTTPS transactions (signature database 205 storing signature/string/pattern to be retrieved and compared with the HTTP transaction 
	(iii) assigning a page classification to the HTTPS transaction (assigning/classifying the HTTP transaction as a primary sub-transaction) based on contents of the page cache associated with the HTTPS transaction (signature database 205 storing signature/string/pattern is retrieved and compared with the HTTP transaction to detect a primary sub-transaction as disclosed in step 801, Fig. 8, Par 0038, Par 0062-0063, Par 0067) and at least one classification override rule (not matched as primary sub-transaction, Step 811, Fig. 8; not marked as primary sub-transaction’s response, step 912, Fig. 9) (Fig. 4, Fig. 6-9, Fig. 12-13, Par 0038, Par 0041, Par 0057-0058, Par 0061-0063, Par 0067-0068---- Claim does not further define/specify the pertaining information stored in the cache and as the signature database 205 is used to classify HTTP transaction, the contents of the signature database 205 is related to HTTP transaction); 
	(iv) identifying a subsequent HTTPS transaction from the traffic data (identifying secondary sub-transactions) (Fig. 4, Fig. 6-7, Fig. 12-13, Abstract, Par 0038, Par 0041, Par 0051-0055, Par 0057-0061, Par 0074, Par 0084-0088, Par 0090-0097); 
	(v) determining whether the subsequent HTTPS transaction is part of the encrypted web page (associating the secondary sub-transactions to the primary 
	(vi) automatically assigning the page classification to the subsequent HTTPS transaction (associating/assigning secondary sub-transactions to a primary sub-transaction), without application of any classification override rules, if the subsequent HTTPS transaction is part of the encrypted web page (associating the secondary sub-transactions to the primary sub-transaction of a composite web transaction, Fig. 4, Fig. 7, Fig. 12-13) (Fig. 4, Fig. 6-7, Fig. 12-13, Abstract, Par 0038, Par 0041, Par 0051-0055, Par 0057-0061, Par 0074, Par 0084-0088, Par 0090-0097); and
	(vii) repeating the identifying a subsequent HTTPS transaction, determining, and automatically assigning (all the secondary sub-transactions associated with a primary sub-transaction are grouped together as shown in Fig. 6-7, Fig. 12-13. It is disclosed in Par 0060 that 17 secondary transactions (subsequent HTTP transactions) are classified with the primary sub-transaction) until a page end criteria is reached (web transaction complete message) (Par 0051-0055, Par 0057-0061, Par 0073-0074, Par 0084-0088, Par 0090-0101).
		Ho determines that the subsequent HTTP transaction (secondary sub-transaction) is part of the web page, however, Ho does not do so based on contents of a referrer field in the subsequent HTTP transaction.

		Ivershen teaches to determine whether the subsequent HTTP transaction is part of the web page, based on contents of a referrer field in the subsequent HTTP transaction (Fig. 1-2, Par 0100-0101, Par 0110-0113, Par 0123).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to determine whether the subsequent HTTP transaction is part of the web page, based on contents of a referrer field in the subsequent HTTP transaction, as taught by Ivershen for the purpose of determining web page download times KPIs “to measure uplink and downlink throughput, data volume, and data speeds”, as taught by Ivershen (Par 0009).
		Ho also does not explicitly disclose that contents of the page cache are based, at least in part, on a hash of a network identifier and browser ID associated with the HTTP request.
		Mowat teaches that contents of the page cache (searching cache) are based, at least in part, on a hash of a network identifier (URL of the HTTP request is hashed) and browser ID (hash key produced by hashing the URL of the HTTP request) associated with the HTTP request (Fig. 4-6, Col 6, Line 1-49, Col 7, Line 34-46).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step that contents of the 
		Ho discloses that HTTPS messages are first decrypted by the intelligent proxy into HTTP messages before any HTTP-level processing (e.g., classification) is performed (Par 0039). Therefore, Ho in view of Ivershen and Mowat discloses to determine whether the subsequent HTTPS transaction is part of the web page, based on contents of a referrer field in the subsequent HTTPS transaction (by first decrypting HTTPS messages into HTTP message) and the contents of the page cache are based, at least in part, on a hash of a network identifier and browser ID associated with the HTTPS request.
		Re claim 28, Ho teaches that the HTTPS transaction is identified based, at least in part, on detection of a burst of request TCP data packets, and a burst of response TCP data packets (Fig. 1, Fig. 3-4, Fig. 7, Par 0013-0014, Par 0033, Par 0035, Par 0037-0039, Par 0054).
		Re claim 29, Ho teaches to create a state machine to monitor a state of the HTTPS transaction (monitoring response time from HTTP/HTTPS request/response); and set a state for the transaction as either requesting, actively responding, or inactively responding (detecting response time between transaction pairs indicate request state, active response state) (Fig. 3-4, Fig. 12-13, Par 0039-0040, Par 0042, Par 0072-0074, Par 0089-0101).
s 15, 18, 19, 21, 25, 26, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Ivershen and Mowat as applied to claims 13 and 24 above and further in view of Jun et al (US 20070288619 A1, hereinafter referred to as Jun).
		Re claim 15, Ho does not explicitly disclose that the page end criteria occurs based, at least in part, on an elapsed time between receipt of subsequent HTTP transaction for the web page exceeding a predetermined threshold and a page cache entry for the web page specifies a transaction for the web page has closed; and the page cache maintains, at least in part, a status for open web pages.
		Jun teaches that that the page end criteria occurs based, at least in part, on an elapsed time between receipt of subsequent HTTP transaction for the web page exceeding a predetermined threshold (exceeding an average time/predetermined time for subsequent HTTP request, Par 0060) and a page cache entry (transmitting/receiving information table as shown in Fig. 3) for the web page specifies a transaction for the web page has closed (empty transmitting/receiving information table, Fig. 7); and the page cache (transmitting/receiving information table) maintains, at least in part, a status for open web pages (HTTP request packet information in the transmitting/receiving information table maintains the status of open web pages) (Fig. 3-7, Par 0035-0039, Par 0045-0046, Par 0048, Par 0051-0060, Par 0063-0067).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step that the page end criteria occurs based, at least in part, on an elapsed time between receipt of 
		Re claim 18, Ho teaches to designate a timestamp for the entry creation as the start of the web page (timestamp for the primary sub-transaction) (Fig. 10, Fig. 12, Par 0038-0040, Par 0042, Par 0063-0064, Par 0072-0073).
		Ho does not explicitly disclose to generate a unique ID for a browser requesting the web page; create an entry for the browser in an early classification cache based, at least in part, on the ID; wherein the early classification cache maintains, at least in part, a status for open web pages.
		Jun teaches to generate a unique ID for a browser requesting the web page (terminal port number, server IP address, server port number, request document address (URL) in transmitting/receiving information table provide a unique identification for the HTTP request/web page request); create an entry for the browser in an early classification cache based, at least in part, on the ID (storing terminal port number, server IP address, server port number, request document address (URL) of an HTTP request in the transmitting/receiving information table); wherein the early classification cache (transmitting/receiving information table) maintains, at least in part, a status for open web pages (HTTP 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the steps to generate a unique ID for a browser requesting the web page; create an entry for the browser in an early classification cache based, at least in part, on the ID; wherein the early classification cache maintains, at least in part, a status for open web pages, as taught by Jun for the purpose of efficiently using radio resources to download a web page “by efficiently performing an establishment/cancellation process of a MAC connection”, as taught by Jun (Par 0014).
		Re claim 19, Ho does not explicitly disclose to determine whether a header in the subsequent HTTP start transaction includes a referrer field which matches an open entry in the early classification cache; and designating the subsequent HTTP transaction as part of the web page.
		Jun teaches to determine whether a header in the subsequent HTTP start transaction (HTTP response packet) includes a referrer field which matches an open entry in the early classification cache (HTTP response packet includes server IP address, server port number, terminal port number that match with an entry in the transmitting/receiving information table); and designating the subsequent HTTP transaction as part of the web page (the response packets are associated with requested web page) (Fig. 3-8, Par 0035-0041, Par 0044-0046, Par 0048, Par 0051-0060, Par 0063-0067, Par 0070-0071).

		Re claim 21, Ho does not explicitly disclose that the page classification is assigned based on a classification entry associated with a server domains and/or domain names in a first packet and stored in a classification cache.
		Jun teaches that the page classification is assigned based on a classification entry associated with a server domains (Server IP address in a start HTTP request packet) and/or domain names in a first packet (start HTTP request packet) and stored in a classification cache (transmitting/receiving information table) (Fig. 3-7, Par 0035-0039, Par 0045-0046, Par 0048, Par 0051-0060, Par 0063-0067).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step that the page classification is assigned based on a classification entry associated with a server domains and/or domain names in a first packet and stored in a classification cache, as taught by Jun for the purpose of efficiently using radio resources to 
		Re claim 25, Ho does not explicitly disclose that the page end criteria occurs based, at least in part, on an elapsed time between receipt of subsequent HTTPS transactions for the encrypted web page exceeding a predetermined threshold and a page cache entry for the encrypted web page specifies a transaction for the encrypted web page has closed; and the page cache maintains, at least in part, a status for open web pages.
		Jun teaches that that the page end criteria occurs based, at least in part, on an elapsed time between receipt of subsequent HTTP transaction for the web page exceeding a predetermined threshold (exceeding an average time/predetermined time for subsequent HTTP request, Par 0060) and a page cache entry (transmitting/receiving information table as shown in Fig. 3) for the web page specifies a transaction for the web page has closed (empty transmitting/receiving information table, Fig. 7); and the page cache (transmitting/receiving information table) maintains, at least in part, a status for open web pages (HTTP request packet information in the transmitting/receiving information table maintains the status of open web pages) (Fig. 3-7, Par 0035-0039, Par 0045-0046, Par 0048, Par 0051-0060, Par 0063-0067).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step that the page end criteria occurs based, at least in part, on an elapsed time between receipt of subsequent HTTP transaction for the web page exceeding a predetermined 
		Ho teaches to receive HTTPS transactions and convert the HTTPS transactions to HTTP transaction before classification (Par 0039). Therefore, Ho and Jun is capable of performing the step that the page end criteria occurs based, at least in part, on an elapsed time between receipt of subsequent HTTPS transactions for the encrypted web page exceeding a predetermined threshold and a page cache entry for the encrypted web page specifies a transaction for the encrypted web page has closed; and the page cache maintains, at least in part, a status for open web pages and it would have been obvious to do so to use communication resources efficiently to download a web page “by efficiently performing an establishment/cancellation process of a MAC connection”, as taught by Jun (Par 0014).
		Re claim 26, Ho teaches to designate a timestamp for the entry creation as the start of the web page (timestamp for the primary sub-transaction) (Fig. 10, Fig. 12, Par 0038-0040, Par 0042, Par 0063-0064, Par 0072-0073).
		Ho does not explicitly disclose to generate a unique ID for a browser requesting the web page; create an entry for the browser in an early classification 
		Jun teaches to generate a unique ID for a browser requesting the web page (terminal port number, server IP address, server port number, request document address (URL) in transmitting/receiving information table provide a unique identification for the HTTP request/web page request); create an entry for the browser in an early classification cache based, at least in part, on the ID (storing terminal port number, server IP address, server port number, request document address (URL) of an HTTP request in the transmitting/receiving information table); wherein the early classification cache (transmitting/receiving information table) maintains, at least in part, a status for open web pages (HTTP request packet information in the transmitting/receiving information table maintains the status of open web pages) (Fig. 3-7, Par 0035-0039, Par 0045-0046, Par 0048, Par 0051-0060, Par 0063-0067). 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the steps to generate a unique ID for a browser requesting the web page; create an entry for the browser in an early classification cache based, at least in part, on the ID; wherein the early classification cache maintains, at least in part, a status for open web pages, as taught by Jun for the purpose of efficiently using radio resources to download a web page “by efficiently performing an establishment/cancellation process of a MAC connection”, as taught by Jun (Par 0014).

		Re claim 32, Ho teaches to receive HTTPS transactions and convert the HTTPS transactions to HTTP transaction before classification (Ho, Par 0039).
		Ho does not explicitly disclose to determine if the subsequent HTTPS transaction is associated with a browser having one or more open entries in a page cache which maintains, at least in part, a status for open web pages; and the automatically assigning comprises: retrieving classification information for a least recently used entry in the page cache for the browser, and assigning the retrieved classification to the subsequent HTTPS transaction.
		Jun teaches to determine if the subsequent HTTPS transaction is associated with a browser (having one or more open entries in a page cache (transmitting/receiving information table) which maintains, at least in part, a status for open web pages; and the automatically assigning comprises: retrieving classification information for a least recently used entry in the page cache for the browser (comparing the terminal port number, server IP address, server port 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to determine if the subsequent HTTPS transaction is associated with a browser having one or more open entries in a page cache which maintains, at least in part, a status for open web pages; and the automatically assigning comprises: retrieving classification information for a least recently used entry in the page cache for the browser, and assigning the retrieved classification to the subsequent HTTPS transaction, as taught by Jun for the purpose of efficiently using radio resources to download a web page “by efficiently performing an establishment/cancellation process of a MAC connection”, as taught by Jun (Par 0014).
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Ivershen and Mowat as applied to claim 13 and further in view of Ahmed et al (US 20090210479 A1, hereinafter referred to as Ahmed).
		Re claim 17, Ho does not explicitly disclose to determine if a status line of the first packet includes a value of 200; and determine if a header of the first packet includes a content-type entry indicative of HTML content.

		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to to determine if a status line of the first packet includes a value of 200; and determine if a header of the first packet includes a content-type entry indicative of HTML content, as taught by Ahmed for the purpose of performing communications efficiently between a mobile device and a server, as taught by Ahmed (Par 0002-0003, Par 0019).	
12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Ivershen and Mowat as applied to claim 13 and further in view of Liu (US 20140359065 A1, hereinafter referred to as Liu).
		Re claim 20, Ho does not explicitly disclose to examine a header of a first packet to determine a protocol for the HTTP page-start transaction.
		Liu teaches to examine a header of a first packet to determine a protocol (HTTP protocol packet) for the HTTP page-start transaction (detecting HTTP protocol packet) (Fig. 3, Par 0056-0069).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to examine a header of a first packet to determine a protocol for the HTTP page-start transaction, as taught by Liu for the purpose of providing “automatic detection .
13.	Claim 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Ivershen and Mowat as applied to claim 13 and further in view of Zarroli et al (US 20100153539 A1, hereinafter referred to as Zarroli).
		Re claim 22, Ho does not explicitly disclose to determine whether a header in the subsequent HTTP transaction includes a referrer field which identifies the HTTP page-start transaction; and designate the subsequent HTTP transaction as part of the web page.
		Zarroli teaches to determine whether a header in the subsequent HTTP transaction includes a referrer field (referrer field in HTTP request 620 includes a domain name (www.walkinghotspot.com) same as the domain name in the first HTTP request 610) which identifies the HTTP page-start transaction (first HTTP request 610 having same domain name); and designate the subsequent HTTP transaction (HTTP request 620) as part of the web page (the URL in request 620 is an image/ad embedded in the requested/original web page) (Fig. 1, Fig. 3-6, Par 0001, Par 0018-0019, Par 0022-0028).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to determine whether a header in the subsequent HTTP transaction includes a referrer field which identifies the HTTP page-start transaction; and designate the subsequent HTTP transaction as part of the web page, as taught by Zarroli for the purpose of “differentiating between browser links (or URL's) visited on a page versus those 
		Re claim 23, Ho does not explicitly disclose to recursively parse referrer fields in subsequent HTTP transactions; and designate a subsequent HTTP transaction as part of the web page if its referrer field identifies a previous parsed HTTP transaction or the HTTP page-start transaction.
		Zarroli teaches to recursively parse referrer fields in subsequent HTTP transactions (analyzing the referrer field in HTTP request 620); and designate a subsequent HTTP transaction (HTTP request 620) as part of the web page (an embedded URL for image/ad in the original/requested web page) if its referrer field identifies a previous parsed HTTP transaction or the HTTP page-start transaction (domain name in the referrer filed in HTTP request 620 matches with the domain name in the first HTTP packet 610) (Fig. 1, Fig. 3-6, Par 0001, Par 0018-0019, Par 0022-0028).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to recursively parse referrer fields in subsequent HTTP transactions; and designate a subsequent HTTP transaction as part of the web page if its referrer field identifies a previous parsed HTTP transaction or the HTTP page-start transaction, as taught by Zarroli for the purpose of “differentiating between browser links (or URL's) visited on a page versus those embedded” “on a given Web site” to classify browser links for data mining, security, and other purposes, as taught by Zarroli (Par 0007).
		
27 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Ivershen, Mowat and Jun as applied to claim 26 above and further in view of Wang et al (US 7814204 B1, hereinafter referred to as Wang).
		Re claim 27, Ho does not explicitly disclose that the unique ID is created based on a hash of the browser’s IP address and at least one field in a ClientHello packet contained in a TLS handshake associated with the HTTPS transaction.
		Wang teaches that the unique ID (session ID) is created based on a hash of the browser’s IP address (Client IP address) and at least one field in a ClientHello packet contained in a TLS handshake associated with the HTTPS transaction(content or message type field obtained from HTTPS record layer) (Fig. 5, Col 8, Line 3-21, Col 14, Line 41-53, Col 24, Line 31-67, Col 25, Line 1-23).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step that the unique ID is created based on a hash of the browser’s IP address and at least one field in a ClientHello packet contained in a TLS handshake associated with the HTTPS transaction, as taught by Wang for the purpose of “analyzing the content of resource requests which is modularized, scaleable, and suitable for high throughput applications” as taught by Wang (Col 1, Line 44-46).
15.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Ivershen and Mowat as applied to claim 24 above and further in view of Parthasarathy .
		Re claim 30, Ho does not explicitly disclose to access a ClientHello packet and/or a server hello packet contained in a TLS handshake associated with the HTTPS transaction to identify a domain name associated with a responding server; and assign the page classification based, at least in part, on the identified domain name and a classification entry stored in a classification cache.
		Parthasarathy teaches to access a ClientHello packet and/or a server hello packet contained in a TLS handshake associated with the HTTPS transaction to identify a domain name associated with a responding server (Fig. 2A, Fig. 7, Par 0036-0037, Par 0046, Par 0052, Par 0067-0068, Par 0073, Par 0080-0081, Par 0109, Par 0121).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to access a ClientHello packet and/or a server hello packet contained in a TLS handshake associated with the HTTPS transaction to identify a domain name associated with a responding server, as taught by Parthasarathy for the purpose of optimizing web traffic to improve quality of experience (QoE) of users or subscribers, as taught by Parthasarathy (Par 0003, Par 0021-0022).
		Zarroli teaches to assign the page classification based, at least in part, on the identified domain name and a classification entry stored in a classification cache (Fig. 1, Fig. 3-7, Par 0001, Par 0018-0020, Par 0022-0029).
.
16.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Ivershen, Mowat, Parthasarathy,  and Zarroli as applied to claim 30 above and further in view of Jun et al (US 20070288619 A1, hereinafter referred to as Jun).
		Re claim 31, Ho in view of Ho teaches to receive HTTPS transactions and convert the HTTPS transactions to HTTP transaction before classification (Par 0039).
		Ho does not explicitly disclose to determine if a domain server of the subsequent HTTPS transaction matches a domain name associated with one or more open entries in a page cache which maintains, at least in part, a status for open web pages; and the automatically assigning comprises: retrieving classification information for a least recently used entry in the page cache for the domain server, and assigning the retrieved classification to the subsequent HTTPS transaction.
		Zarroli teaches to determine if a domain server of the subsequent HTTPS transaction (HTTP request 620, 630, Fig. 5) matches a domain name associated with one or more open entries in a page cache (comparing domain name with 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to disclose to determine if a domain server of the subsequent HTTPS transaction matches a domain name associated with one or more open entries in a page cache which maintains, at least in part, a status for open web pages, as taught by Zarroli for the purpose of “differentiating between browser links (or URL's) visited on a page versus those embedded” “on a given Web site” to classify browser links for data mining, security, and other purposes, as taught by Zarroli (Par 0007).
		Jun teaches to retrieve classification information for a least recently used entry in the page cache for the domain server (comparing the terminal port number, server IP address, server port number in the response packet with the associated the terminal port number, server IP address, server port number stored in the transmitting/receiving information table), and assigning the retrieved classification to the subsequent HTTPS transaction (assigning the subsequent transaction to the web page download session) (Fig. 3-8, Par 0035-0041, Par 0044-0046, Par 0048, Par 0051-0060, Par 0063-0067, Par 0070-0071).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Ho by including the step to retrieve classification information for a least recently used entry in the page cache for the domain server, and assigning the retrieved classification to the subsequent HTTPS transaction, as taught by Jun for the purpose of efficiently using radio .

Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473